
	

113 HR 2800 IH: Cruise Passenger Protection Act
U.S. House of Representatives
2013-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2800
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2013
			Ms. Matsui (for
			 herself and Mr. Poe of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To improve passenger vessel security and safety, and for
		  other purposes.
	
	
		1.Short title;
			 references
			(a)Short
			 titleThis Act may be cited
			 as the Cruise Passenger Protection
			 Act.
			(b)References to
			 title 46, United States CodeExcept as otherwise expressly
			 provided, wherever in this Act an amendment or repeal is expressed in terms of
			 an amendment to, or repeal of, a section or other provision, the reference
			 shall be considered to be made to a section or other provision of title 46,
			 United States Code.
			2.Cruise vessel
			 subchapterChapter 35 is
			 amended:
			(1)by inserting before section 3501 the
			 following:
				
					IGeneral
				provisions
					;
			(2)by inserting
			 before section 3507 the following:
				
					IICruise
				vessels
					;
				and(3)by redesignating
			 sections 3507 and 3508 as sections 3523 and 3524, respectively.
			3.ApplicationChapter 35, as amended by section 2 of this
			 Act, is further amended by inserting before section 3523 the following:
			
				3521.Application
					(a)In
				generalThis subchapter
				applies to a passenger vessel (as defined in section 2101(22)) that—
						(1)is authorized to carry at least 250
				passengers;
						(2)has on board
				sleeping facilities for each passenger;
						(3)is on a voyage
				that embarks or disembarks passengers in the United States; and
						(4)is not engaged on
				a coastwise voyage.
						(b)Federal and
				State vesselsThis subchapter does not apply to a vessel of the
				United States operated by the Federal Government or a vessel owned and operated
				by a
				State.
					.
		4.DefinitionsChapter 35, as amended by section 3 of this
			 Act, is further amended by inserting after section 3521 the following:
			
				3522.DefinitionsIn this subchapter:
					(1)CommandantThe
				term Commandant means the Commandant of the Coast Guard.
					(2)OwnerThe
				term owner means the owner, charterer, managing operator, master,
				or other individual in charge of a vessel.
					(3)SecretaryExcept
				as otherwise expressly provided, the term Secretary means the
				Secretary of the department in which the Coast Guard is
				operating.
					.
		5.Bill of
			 rightsNot later than 180 days
			 after the date of enactment of the Cruise
			 Passenger Protection Act, the Secretary of Transportation shall
			 determine whether any of the enumerated rights in the international cruise line
			 passenger bill of rights, that was adopted by the members of the Cruise Lines
			 International Association, are enforceable under Federal law.
		6.Crime reporting
			 and public notice
			(a)Availability of
			 log book and entries to FBI and other investigatorsSection
			 3523(g)(1), as redesignated under section 2 of this Act, is amended—
				(1)in subparagraph
			 (A), by striking in a centralized location readily accessible to law
			 enforcement personnel,; and
				(2)in subparagraph
			 (B), by striking make such log book available and inserting
			 make the log book and all entries therein available, whether the log
			 book and entries are maintained on board the vessel or at a centralized
			 location off the vessel, .
				(b)Deadline To
			 notify Federal Bureau of Investigation regarding certain
			 incidentsSection 3523(g)(3)(A)(i), as redesignated under section
			 2 of this Act, is amended—
				(1)by striking
			 shall contact and inserting subject to subparagraph (C),
			 shall contact; and
				(2)by striking
			 after the occurrence on board the vessel of an incident
			 involving and inserting , but not later than 4 hours, after an
			 employee of the vessel is notified of an incident on board the vessel allegedly
			 involving.
				(c)Reports before
			 departureSection 3523(g)(3), as redesignated under section 2 of
			 this Act, is amended by adding at the end the following:
				
					(C)Reports before
				departureIf an employee of a vessel to which this subchapter
				applies is notified of an incident under subparagraph (A)(i) while the vessel
				is within the admiralty and maritime jurisdiction of the United States and en
				route to a United States port or at a United States port, the owner of the
				vessel (or the owner's designee) shall contact the nearest Federal Bureau of
				Investigation Field Office or Legal Attache not later than the time specified
				under subparagraph (A)(i) or before the vessel departs port, whichever is
				earlier.
					.
			(d)Reports to
			 United States consulatesSection 3523(g)(3), as redesignated
			 under section 2 of this Act and as amended by subsection (c) of this section,
			 is further amended by adding at the end the following:
				
					(D)Reports to
				United States consulatesIf an incident under subparagraph (A)(i)
				allegedly involves an offense by or against a United States national, in
				addition to contacting the nearest Federal Bureau of Investigation Field Office
				or Legal Attache under that subparagraph, the owner of a vessel to which this
				subchapter applies (or the owner's designee) shall contact the United States
				consulate at the next port of call not later than the time specified under
				subparagraph
				(A)(i).
					.
			(e)Reports to
			 Secretary of Transportation; incidents and detailsSection
			 3523(g)(3)(A), as redesignated under section 2 of this Act, is amended—
				(1)in clause (ii), by
			 striking the incident to an Internet based portal maintained by the
			 Secretary and inserting each incident under clause (i),
			 including the details under paragraph (2), to the Internet based portal
			 maintained by the Secretary of Transportation under section 3525(a);
			 and
				(2)in clause (iii),
			 by striking by the Secretary and inserting by the
			 Secretary of Transportation under section 3525(a).
				(f)Availability of
			 security guide via InternetSection 3523(c)(1), as redesignated
			 under section 2 of this Act, is amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 a guide (referred to in this subsection as the security
			 guide and inserting a security guide; and
					(B)by striking
			 English, which and inserting English, that;
			 and
					(2)in subparagraph
			 (C), by striking on the website of the vessel owner and
			 inserting via a prominently accessible link on each Internet website
			 that the cruise line maintains for passengers to purchase or book cruises on
			 any vessel that the cruise line owns or operates, and to which this subchapter
			 applies.
				7.Crime prevention,
			 documentation, and response requirements
			(a)Maintenance and
			 placement of video surveillance equipmentSection 3523(b)(1), as
			 redesignated under section 2 of this Act, is amended—
				(1)by inserting
			 (A) In
			 General.— before The owner and
			 resetting the text accordingly;
				(2)by striking
			 , as determined by the Secretary; and
				(3)by adding at the
			 end, the following:
					
						(B)Placement of
				video surveillance equipmentWith regard to the placement of
				video surveillance equipment on a vessel under subparagraph (A), the owner
				shall—
							(i)place video
				surveillance equipment in each passenger common area where a person has no
				reasonable expectation of privacy;
							(ii)place video
				surveillance equipment in other areas where a person has no reasonable
				expectation of privacy; and
							(iii)place video
				surveillance equipment in each area identified under clauses (i) and (ii) in a
				manner that provides optimum surveillance of that
				area.
							.
				(b)Access to video
			 recordsSection 3523(b), as redesignated under section 2 of this
			 Act, is amended—
				(1)by redesignating
			 paragraph (2) as paragraph (3); and
				(2)in paragraph (3),
			 as redesignated—
					(A)by inserting
			 (A) Law
			 enforcement.— before The owner and
			 resetting the text accordingly; and
					(B)by adding at the
			 end, the following:
						
							(B)Civil
				actionsThe owner of a vessel to which this subchapter applies
				shall provide to any individual or the individual's legal representative, upon
				written request, a copy of all records of video surveillance—
								(i)in which the
				individual is a subject of the video surveillance; and
								(ii)that may provide
				evidence in a civil action.
								(C)Limited
				accessExcept as provided under subparagraphs (A) and (B), the
				owner of a vessel to which this subchapter applies shall ensure that access to
				records of video surveillance is limited to the purposes under this
				section.
							.
					(c)Notice of video
			 surveillanceSection 3523(b), as amended by subsection (b) of
			 this section, is further amended by inserting before paragraph (3), the
			 following:
				
					(2)Notice of video
				surveillanceThe owner of a vessel to which this subchapter
				applies shall provide clear and conspicuous signs on board the vessel notifying
				the public of the presence of video surveillance
				equipment.
					.
			(d)Retention
			 requirementsSection 3523(b), as amended by subsection (b) of
			 this section, is further amended by adding at the end, the following:
				
					(4)Retention
				requirements
						(A)In
				generalThe owner of a vessel to which this subchapter applies
				shall retain all records of video surveillance for a voyage for not less than
				30 days after the completion of the voyage. If an incident described in
				subsection (g)(3)(A)(i) is alleged and reported to law enforcement, all records
				of video surveillance from the voyage that the Federal Bureau of Investigation
				determines are relevant shall—
							(i)be
				provided to the Federal Bureau of Investigation; and
							(ii)be preserved by
				the vessel owner for not less than 5 years from the date of the alleged
				incident.
							(B)Interim
				standardsNot later than 180 days after the date of enactment of
				the Cruise Passenger Protection
				Act, the Commandant, in consultation with the Federal Bureau of
				Investigation, shall promulgate interim standards for the retention of records
				of video surveillance.
						(C)Final
				standardsNot later than 1 year after the date of enactment of
				the Cruise Passenger Protection
				Act, the Commandant, in consultation with the Federal Bureau of
				Investigation, shall promulgate final standards for the retention of records of
				video surveillance.
						(D)ConsiderationsIn
				promulgating standards under subparagraphs (B) and (C), the Commandant
				shall—
							(i)consider factors
				that would aid in the investigation of serious crimes, including crimes that go
				unreported until after the completion of a voyage;
							(ii)consider the
				different types of video surveillance systems and storage requirements in
				creating standards both for vessels currently in operation and for vessels
				newly built;
							(iii)consider
				privacy, including standards for permissible access to and monitoring and use
				of the records of video surveillance; and
							(iv)consider
				technological advancements, including requirements to update
				technology.
							.
			(e)Authority To
			 provide assistance to victims of crimes on board passenger
			 vesselsChapter 35 is further
			 amended by adding at the end the following:
				
					3525.Assistance to
				victims of crimes on board certain passenger vessels
						(a)Availability of
				incident data via Internet
							(1)In
				generalThe Secretary of Transportation shall maintain a
				statistical compilation of all incidents described in section 3523(g)(3)(A) on
				an Internet website that provides a numerical accounting of the missing persons
				and alleged crimes duly recorded in each report filed under paragraph (3) of
				that section. Each such incident shall be included in the statistical
				compilation irrespective of its investigative status. The data shall be updated
				not less frequently than quarterly, be aggregated by the cruise line, identify
				each cruise line by name, identify each crime and alleged crime as to whether
				it was committed or allegedly committed by a passenger or crew member, identify
				each crime and alleged crime as to whether it was committed or allegedly
				committed against a minor, and identify the number of alleged individuals
				overboard. The Secretary of Transportation shall ensure that the compilation,
				data, and any other information provided on the Internet website is in a
				user-friendly format.
							(2)Access to
				websiteEach owner of a passenger vessel shall include a
				prominently accessible link to the Internet website maintained by the Secretary
				of Transportation under paragraph (1) on each Internet website that the owner
				maintains for prospective passengers to purchase or book passage on the
				passenger vessel.
							(b)RegulationsThe
				Secretary of Transportation shall issue such regulations as are necessary to
				implement this
				section.
						.
			(f)StudyNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Transportation, in coordination with the Secretary of the department in which
			 the Coast Guard is operating, Attorney General, and heads of other relevant
			 Federal agencies, shall conduct a study to determine the feasibility of having
			 an individual on board each passenger vessel to provide victim support services
			 and related safety and security services, and shall report the findings to
			 Congress. The study shall include consideration of the cost, the benefit to
			 passengers, jurisdiction, and logistics.
			(g)Criminal
			 activity prevention and response guideSection 3523(c)(1), as
			 amended by section 6(f) of this Act, is further amended by amending
			 subparagraph (B) to read as follows:
				
					(B)provide a copy of
				the security guide to—
						(i)the Secretary of
				Transportation for review;
						(ii)the Federal
				Bureau of Investigation for comment; and
						(iii)a passenger
				immediately after the vessel is notified that the passenger is an alleged
				victim of an incident described under subsection (g)(3)(A)(i);
				and
						.
			(h)Maintenance of
			 supplies To prevent sexually transmitted diseasesSection
			 3523(d)(1), as redesignated by section 2 of this Act, is amended by inserting
			 (taking into consideration the length of the voyage and the number of
			 passengers and crewmembers that the vessel can accommodate) after
			 a sexual assault.
			(i)Crime scene
			 preservation training; certification of organizations by
			 MARADSection 3524(a), as redesignated by section 2 of this Act,
			 is amended by striking may certify and inserting shall
			 certify.
			(j)Crew access to
			 passenger staterooms; procedures and restrictionsSection
			 3523(f), as redesignated by section 2 of this Act, is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 and at the end subparagraph (A); and
					(B)by adding at the
			 end the following:
						
							(C)a system that
				electronically records the date, time, and identity of each crew member
				accessing each passenger stateroom; and
							;
				and
					(2)in paragraph (2),
			 by striking are fully and properly implemented and periodically
			 reviewed. and inserting are fully and properly implemented,
			 reviewed annually, and updated as necessary..
				8.Passenger vessel
			 security and safety requirements
			(a)Vessel design,
			 equipment, construction, and retrofitting requirementsSection
			 3523(a), as redesignated by section 2 of this Act, is amended—
				(1)in paragraph
			 (1)—
					(A)in the matter
			 preceding subparagraph (A), by striking to which this subsection
			 applies and inserting to which this subchapter
			 applies;
					(B)in subparagraph
			 (A)—
						(i)by
			 striking The vessel  and inserting Each exterior deck of
			 a vessel; and
						(ii)by
			 striking the period at the end and inserting unless the height
			 requirement would interfere with the deployment of a lifesaving device or other
			 emergency equipment as identified by the Commandant.; and
						(C)in subparagraph
			 (B), by striking entry doors that include peep holes or other means of
			 visual identification. and inserting an entry door that includes
			 a peep hole or other means of visual identification that provides an
			 unobstructed view of the area outside the stateroom or crew cabin. For purposes
			 of this subparagraph, the addition of an optional privacy cover on the interior
			 side of the entry shall not in and of itself constitute an
			 obstruction.; and
					(2)by adding at the
			 end the following:
					
						(4)Waivers; record
				of waiversThe Secretary—
							(A)may waive a
				requirement under paragraph (1) as the Secretary determines necessary;
							(B)shall maintain a
				record of each waiver under subparagraph (A); and
							(C)shall include in
				such record the justification for each waiver under subparagraph
				(A).
							.
				(b)Definition of
			 exterior deckSection 3523(l), as redesignated by section 2 of
			 this Act, is amended to read as follows—
				
					(l)Definition of
				exterior deckIn this section, the term exterior
				deck means any exterior weather deck on which a passenger may be
				present, including passenger stateroom balconies, exterior promenades on
				passenger decks, muster stations, and similar exterior weather deck
				areas.
					.
			9.Enforcement
			(a)Information
			 sharing
				(1)In
			 generalTo the extent not prohibited by other law, the head of a
			 designated agency shall make available to another head of a designated agency
			 any information necessary to carry out the provisions of subchapter II of
			 chapter 35 of title 46, United States Code. The provision by the head of a
			 designated agency of any information under this subsection to another head of a
			 designated agency shall not constitute a waiver, or otherwise effect, any
			 privilege any agency or person may claim with respect to that information under
			 Federal or State law.
				(2)Definition of
			 head of a designated agencyIn this subsection, the term
			 head of a designated agency means the Secretary of Transportation,
			 Secretary of Homeland Security, or Attorney General.
				(b)Passenger vessel
			 security and safety requirements; denial of entrySection
			 3523(h), as redesignated by section 2 of this Act, is amended—
				(1)by striking
			 paragraph (2);
				(2)by striking
			 Enforcement.— in the heading and inserting
			 Penalties.—;
				(3)by striking
			 (1) Penalties.— through (A)
			 Civil
			 penalty.— and inserting (1)
			 Civil
			 penalty.—; and
				(4)by redesignating
			 subparagraph (B) as paragraph (2).
				(c)Denial of
			 entrySection 3524(f), as redesignated by section 2 of this Act,
			 is repealed.
			(d)EnforcementChapter
			 35, as amended by section 7 of this Act, is further amended by adding at the
			 end the following:
				
					3526.Refusal of
				clearance; denial of entry
						(a)ClearanceThe
				Secretary of Homeland Security may withhold or revoke the clearance required
				under section 60105 of any vessel of the owner of a vessel to which this
				subchapter applies, wherever the vessel is found, if the owner of the
				vessel—
							(1)commits an act or
				omission for which a penalty may be imposed under this subchapter; or
							(2)fails to pay a
				penalty imposed on the owner under this subchapter.
							(b)Denial of
				entryThe Secretary of the department in which the Coast Guard is
				operating may deny entry into the United States to a vessel to which this
				subchapter applies if the owner of the vessel—
							(1)commits an act or
				omission for which a penalty may be imposed under this subchapter; or
							(2)fails to pay a
				penalty imposed on the owner under this
				subchapter.
							.
			10.Technical and
			 conforming amendments
			(a)Application
				(1)Section 3523, as
			 redesignated by section 2 of this Act, is amended—
					(A)by striking
			 subsection (k); and
					(B)by redesignating
			 subsection (l), as amended by section 8 of this Act, as subsection (k).
					(2)Section 3523, as
			 redesignated by section 2 of this Act, is amended by striking to which
			 this section applies each place it appears and inserting to
			 which this subchapter applies.
				(3)Section 3524, as
			 redesignated by section 2 of this Act, is amended by striking to which
			 this section applies each place it appears and inserting to
			 which this subchapter applies.
				(b)Availability of
			 incident data via InternetSection 3523(g)(4), as redesignated
			 under section 2 of this Act, is repealed.
			(c)Elapsed
			 effective datesSection 3523(a), as amended by section 8 of this
			 Act, is further amended—
				(1)by striking
			 paragraph (3); and
				(2)by redesignating
			 paragraph (4) as paragraph (3).
				(d)ProceduresSection
			 3523(i), as redesignated by section 2 of this Act, is amended by striking
			 Within 6 months after the date of enactment of the Cruise Vessel
			 Security and Safety Act of 2010, the and inserting
			 The.
			(e)Table of
			 contentsThe table of contents for chapter 35 is amended—
				(1)by inserting
			 before the item relating to section 3501 the following:
					
						
							Subchapter I. General
				provisions
						
						;
				(2)by striking the
			 item relating to section 3507 and inserting the following:
					
						
							3523. Passenger vessel security
				and safety
				requirements.
						
						;
				(3)by striking the
			 item relating to section 3508 and inserting the following:
					
						
							3524. Crime scene preservation
				training for passenger vessel
				crewmembers.
						
						;
				(4)by inserting after
			 the item relating to section 3506 the following:
					
						
							Subchapter II. Cruise
				vessels
						
						;
				(5)by inserting
			 before the item relating to section 3523, the following:
					
						
							3521. Application.
							3522.
				Definitions.
						
						;
				  
					and(6)by adding at the
			 end the following:
					
						
							3525. Assistance to victims of
				crimes on board certain passenger vessels.
							3526. Refusal of clearance;
				denial of
				entry.
						
						.
				
